Decision.—Judgment affirmed, unanimously.
Note.—Held, that Traman Billings, the payee, never was the owner of the draft; nor was it drawn with the intent that he should either endorse it or have any interest or concern with it; consequently, he could not maintain an action upon it for his own benefit against any one, and having no title, could in no event have a legal claim to the money.
*209Not analogous to the case where the payee is the owner of the bill and could maintain an action upon it, both against the acceptors and drawers.
Shapley & Billings having drawn the draft and passed it to the bank with the name of the payee endorsed upon it, by that act affirmed that the endorsement was genuine, so that the bill might pass by delivery ; and would be estopped from controverting the genuineness of the endorsements, in a suit against them by the bank.
Reported, 1 Comstock, 113.